DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 18-20 in the reply filed on 3/11/2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: movement restriction portion in claims 10 and 19.
The movement restriction portion is being interpreted as described in paragraph 0052, and as depicted in figure 5, as a recess portion.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 11, 12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnet (US PG Pub 20150320992 A1).
Regarding claim 1, The Examiner notes that the product-by-process limitation of “fixing member molded to the tubular member” would not be expected to impart distinctive structural characteristics to the fixing member and the tubular member.
Therefore, Bonnet discloses an integrally-molded medical device (Fig. 7), comprising: a tubular member (Fig. 7, luer male connector 10); and a fixing member (Fig. 7, luer female 

    PNG
    media_image1.png
    342
    753
    media_image1.png
    Greyscale


Regarding claim 2, Bonnet discloses the medical device according to claim 1, wherein at a position where the pinching portion (See Examiner’s Annotated Figure 1) is formed, a thickness of the outer circumferential contact portion (See Examiner’s Annotated Figure 1) in a radial direction of the tubular member (Fig. 7, luer male connector 10) is thicker than a 60thickness of the inner circumferential contact portion in the radial direction (See Examiner’s Annotated Figure 1).
Regarding claim 3, Bonnet further discloses the medical device according to claim 2, wherein a minimum inner diameter (See Examiner’s Annotated Figure 2) of the outer circumferential contact portion (See Examiner’s Annotated Figure 2) is smaller than an outer diameter (See Examiner’s Annotated Figure 2) of the tubular member (Fig. 7, luer male connector 10) in a natural state of the tubular member (Fig. 7, luer male connector 10).

    PNG
    media_image2.png
    313
    457
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2 based on Figure 7 of Bonnet


Regarding claim 4, Bonnet further discloses the medical device (Fig. 7) according to claim 2, wherein the outer circumferential contact portion (See Examiner’s Annotated Figure 1) covers the outer circumferential face (See Examiner’s Annotated Figure 1) of the tubular member (Fig. 7, luer male connector 10) in a whole region in the circumferential direction (See Examiner’s Annotated Figure 1).
Regarding claim 5, Bonnet discloses the medical device (Fig. 7) according to claim 1, wherein the outer circumferential contact portion (See Examiner’s Annotated Figure 1) is longer toward a second end (paragraph 0022) of the tubular member (Fig. 7, luer male connector 10) than the inner circumferential contact portion (See Examiner’s Annotated Figure 1), wherein the second end (See Examiner’s Annotated Figure 1) of the tubular member (Fig. 7, luer male connector 10) is disposed opposite the first end (See Examiner’s Annotated Figure 1) of the tubular member (Fig. 7, luer male connector 10).
The Examiner notes Bonnet discloses in order to reinforce the sealed fit of the luer male and female connectors, the collar of the luer female connector may be elongated so as to present a larger conical female connector surface, while the external surface of the conical male portion is also increased through an elongation of the male conical piece (paragraph 0022).  Thus, the Examiner is in the position that the outer circumferential contact portion may be longer than the inner circumferential contact portion.
Regarding claim 8, Bonnet discloses an integrally-molded medical device (Fig. 7), comprising: a tubular member (Fig. 7, luer male connector 10); and a fixing member (Fig. 7, luer female connector 11) fixed to a first end of the tubular member (Fig. 7, luer male connector 10), wherein the fixing member (Fig. 7, luer female connector 11) comprises an outer 
Regarding claim 11, Bonnet discloses the medical device (Fig. 7) according to claim 8, wherein a minimum inner diameter (See Examiner’s Annotated Figure 2) of the outer circumferential contact portion (See Examiner’s Annotated Figure 2) is smaller than an outer diameter (See Examiner’s Annotated Figure 2) of the tubular member (Fig. 7, luer male connector 10) in a natural state of the tubular member (Fig. 7, luer male connector 10).
Regarding claim 12, Bonnet discloses the medical device (Fig. 7) according to claim 8, wherein the circumferential wall (Fig. 7, exterior surface 24) of the tubular member (Fig. 7, luer male connector 10) comprises, at different points in a circumferential direction, a series of pinching portions (See Examiner’s Annotated Figure 1) which are pinched by and between the 
Regarding claim 18, Bonnet discloses the medical device (Fig. 7) according to claim 1, wherein at a position where the pinching portion is formed, a thickness of the outer circumferential contact portion (See Examiner’s Annotated Figure 1) of the fixing member (Fig. 7, luer female connector 11) in a radial direction of the tubular member (Fig. 7, luer female connector 11) is thicker than a thickness of the inner circumferential contact portion (See Examiner’s Annotated Figure 1) of the fixing member (Fig. 7, luer female connector 11) in the radial direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet (US PG Pub 20150320992 A1) in view of Penny (US PG Pub 20150001845 A1).
Regarding claim 6, Bonnet discloses The medical device according to claim 1, wherein the fixing member (Fig. 7, luer female connector 11) comprises: a body portion (See Examiner’s 



    PNG
    media_image3.png
    376
    471
    media_image3.png
    Greyscale

Examiner’s Annotated Figure 3 based on Figure 7 of Bonnet
However, Penny teaches that a gate portion, when injection molded, is located on the head portion of a fixing member (See Examiner’s Annotated Figure 4).

    PNG
    media_image4.png
    541
    419
    media_image4.png
    Greyscale

Examiner’s Annotated Figure 4 based on Figure 5 of Penny
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Bonnet with the gate portion disposed on the head portion in order to provide sufficient structure for the element to be molded using a typical injection molding process.
Additionally, the product-by-process limitation of “wherein the gate portion is used during integral molding of the fixing member to the tubular member” would not be expected to impart distinctive structural characteristics to the gate portion used during the integral molding of the fixing member to the tubular member.
Regarding claim 7, Bonnet in view of Penny teaches the medical device according to claim 6, Bonnet further discloses wherein a volume of the head portion (See Examiner’s Annotated Figure 3) is larger than a volume of the body portion (See Examiner’s Annotate Figure 3).
Regarding claim 9, Bonnet discloses the medical device according to claim 8, Bonnet further discloses wherein the fixing member (Fig. 7, luer female connector 11) comprises: a body portion (See Examiner’s Annotated Figure 3) provided at a position overlapping the first end of the tubular member (Fig. 7, luer female connector 11) in a central axis direction of the tubular member (Fig. 7, luer female connector 11); a head portion (See Examiner’s Annotated Figure 3) extending in the central axis direction from the body portion (See Examiner’s Annotated Figure 3) and provided at a position that is not overlapping the tubular member (Fig. 7, luer female connector 11); but, Bonnet does not disclose a gate portion disposed in the head portion of the fixing member, wherein the gate portion is used during integral molding of the fixing member to the tubular member.  

However, Penny teaches that a gate portion, when injection molded, is located on the head portion of a fixing member (See Examiner’s Annotated Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Bonnet with the gate portion disposed on the head portion in order to provide sufficient structure for the element to be molded using a typical injection molding process.
Additionally, the product-by-process limitation of “wherein the gate portion is used during integral molding of the fixing member to the tubular member” would not be expected to impart distinctive structural characteristics to the gate portion used during the integral molding of the fixing member to the tubular member.
Regarding claim 13, Bonnet in view of Penny teaches the medical device according to claim 9, Bonnet further discloses wherein a volume of the head portion (See Examiner’s Annotated Figure 3) is larger than a volume of the body portion (See Examiner’s Annotated Figure 3).
Claims 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet (US PG Pub 20150320992 A1) in view of Mason (US Patent 6260890 B1).
Regarding claim 10, Bonnet discloses the medical device according to claim 8, wherein the first end (See Examiner’s annotated Figure 1) of the tubular member (Fig. 7, luer female connector 11) comprises a protruding portion (Fig. 8, threading 20) and wherein the fixing member (Fig. 7, luer female connector 11) comprises a movement restriction portion (See Examiner’s Annotated Figure 5) which is in contact with a face of the protruding portion of the tubular member (Fig. 7, luer female connector 11), but Bonnet does not disclose the protruding portion that protrudes radially outward from the central axis.  

    PNG
    media_image5.png
    353
    406
    media_image5.png
    Greyscale

Examiner’s Annotated Figure 5 based on Figure 7 of Bonnet
However, Mason teaches a first coupling element of the coupling is positioned on the cap (tubular member) and a second coupling element of the coupling is positioned on the body 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Bonnet with the reversal of the protruding portion protruding radially outward from the central axis, as taught by Mason, since such a modification is the result of simple substitution of one known element for another (reversal of protruding portion arrangement in Mason vs. Bonnet) to achieve a predictable result (providing sufficient engagement of the tubular member and the fixing member).
Furthermore, the Examiner notes that the movement restriction portion of the device of Bonnet is capable of restricting the movement of the first end of the tubular member in a removal direction, wherein the removal direction is in a direction running along the central axis from the first end of the tubular member toward a second end of the tubular member disposed opposite the first end of the tubular member as this part of claim 10 is functional language.
Regarding claim 19, Bonnet discloses the medical device according to claim 1, Bonnet further discloses wherein the first end of the tubular member (Fig. 7, luer female connector 11) comprises a protruding portion (Fig. 7, threading 20), and wherein the fixing member (Fig. 7, luer female connector 11) comprises a movement restriction portion (See Examiner’s Annotated Figure 5) that is in contact with a face of the protruding portion (Fig. 7, threading 20) 
However, Mason teaches a first coupling element of the coupling is positioned on the cap (tubular member) and a second coupling element of the coupling is positioned on the body (fixing member) to cooperatively engage the body (fixing member) with the cap (tubular member). The first coupling element is preferably a female thread and the second coupling element is preferably a male thread or vice versa Col. 2, ln. 63-Col. 3, ln. 2 of Mason and depicted in figures 4 and 5 of Mason). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Bonnet with the reversal of the protruding portion protruding radially outward from the central , as taught by Mason, since such a modification is the result of simple substitution of one known element for another (reversal of protruding portion arrangement in Mason vs. Bonnet) to achieve a predictable result (providing sufficient engagement of the tubular member and the fixing member).
Regarding claim 20, Bonnet in view of Mason teaches the medical device according to claim 19, however, the Examiner notes the device of Bonnet in view of Mason is capable of performing the function wherein the movement restriction portion (See Examiner’s Annotated Figure 5) in contact with the face of the protruding portion (Fig. 8, threading 20 of Bonnet) of the tubular member restricts movement of the first end of the tubular member (Fig. 7, luer female connector 11 of Bonnet) in a removal direction along the central axis from the first end of the tubular member toward a second end of the tubular member disposed opposite the first 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE J. EFTA/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783